UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 30, 2009 Forterus, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52529 20-8623320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 412 Olive Avenue Suite Huntington Beach, California 92648 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code (951) 837-2400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item On March 6, 2009, the Company’s relationship with its auditors, McKennon, Wilson and Morgan, LLP, was terminated as part of the Company’s plan to move to the OTC. Item On March 2, 2009, Paul Howarth, Jerrod Menz, Wade Mezey and Jim Fent were elected by the Shareholders at the Annual Shareholder meeting to serve on the Board of Directors. Item On March 2, 2009, the Shareholders approved to amend the Company’s By-laws to include the following language: “Each member of the Board of Directors shall have obtained a bachelorsdegree from a college or universitythat is accreditedby a company orinstitution recognized by the U.S. Secretary of Education for accrediting activities” Item 8.01 (1) On March 2, 2009, the Shareholders approved the proposal for the Company to cease to be a reporting company and fall from the OTC BB to the OTC. SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 30,2009 Forterus, Inc. By: /s/ Paul Howarth By:/s/ Jerrod Menz By:/s/ Wade Mezey
